Exhibit 10.1

 

WARRANT AMENDMENT AND EXCHANGE AGREEMENT

 

THIS WARRANT AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”), dated as of
December 30, 2019, is by and between FlexShopper, Inc., a Delaware corporation
(the “Company”), and the holder named on the signature page hereto (the
“Holder”).

 

WHEREAS, the Holder is the record and beneficial owner of Warrants to purchase
shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”), at an exercise price of $1.25 per share (the “Warrants”), which were
originally issued by the Company in its registered public offering of units
consisting of Common Stock and Warrants made pursuant to the Company’s
prospectus filed with the Securities and Exchange Commission (the “SEC”)
pursuant to Rule 424(b)(5) on September 25, 2018 (the “Registered Offering”);

 

WHEREAS, as of the date hereof, Holder is the owner of the Warrants set forth on
the Holder’s signature page hereto;

 

WHEREAS, on the date hereof, there are issued and outstanding Warrants to
purchase an aggregate of 5,750,000 shares of Common Stock;

 

WHEREAS, the Company and the Holder desire to cancel and retire the Warrants in
exchange (the “Exchange”) for shares of Common Stock (the Exchange Shares”) at a
ratio of 0.621 of a share of Common Stock per Warrant (without payment of the
exercise price therefor) under the terms of this Agreement with each of the
Holders and, following the execution and delivery of this Agreement by the
Company, pursuant to the Offer (as defined below) to all other public holders of
the Warrants, in each case, in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”);

 

WHEREAS, in the event any Warrants remain outstanding after the Offer expires,
the Company and the Holder desire to obtain the written consent of Holders of at
least 50.1% of the outstanding Warrants (the “Amendment Approval Percentage
Condition”) to amend the Warrant Agent Agreement, a copy of which amendment is
attached as Exhibit A hereto, to permit the Company to require that all then
outstanding Warrants be converted into Common Stock at a ratio of 0.56 of a
share of Common Stock per Warrant, which is a ratio 10% less than the ratio
applicable to the Offer (the “Warrant Amendment”);

 

WHEREAS, in order to accomplish its goals, the Company proposes to (i) effect
the Exchange and satisfy the Amendment Approval Percentage Condition with the
Holders pursuant to this Agreement, (ii) for a period of not less than twenty
(20) business days, offer to all other public holders of the Warrants (the
“Offer”) to exchange their Warrants for shares of Common Stock on the same terms
as the Exchange following the execution and delivery of this Agreement by the
Company, and (iii) to the extent applicable, require all remaining outstanding
Warrants be converted into Common Stock after the Offer expires by virtue of the
Warrant Amendment; and

 



 

1 Reflecting final exchange ratio pursuant to Section 6 hereof.

 



 

 

 

WHEREAS, in order to induce the Company to make the Offer, the Holder wishes to
agree, on the terms and subject to the conditions set forth herein, to (i)
exchange the Holder’s Warrants for shares of Common Stock pursuant to the terms
of this Agreement and (ii) agree to the Warrant Amendment;

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Warrant Amendment. The Holder hereby agrees to and approves the Warrant
Amendment as set forth in Exhibit A hereto, subject only to the satisfaction of
the Amendment Approval Percentage Condition, which may not be waived or modified
without the Holder’s prior written consent, and which may be given, withheld or
conditioned in the Holder’s sole discretion. In the event that the Amendment
Approval Percentage Condition is not satisfied, the agreement to amend the
Warrants contained in this Section 1 shall be null and void, but shall not
otherwise impact the Exchange or the Offer.

 

2. Warrant Exchange. Pursuant to Section 3(a)(9) of the Securities Act, the
Holder hereby agrees to convey, assign and transfer the Holder’s Warrant to the
Company, in exchange for which the Company agrees to issue the Exchange Shares
to the Holder. No later than the second business day after the execution and
delivery of this Agreement by the Company, in connection with the Exchange, the
Company shall cause its transfer agent to deliver to the Holder the Exchange
Shares by electronic delivery at the applicable balance account at the
Depositary Trust Company (“DTC”) in accordance with the instructions provided to
the Company in writing by the Holder on the signature page of this Agreement.
Effective upon the Holder’s receipt of such Exchange Shares, the Warrants held
by the Holder will be deemed cancelled and all rights of the Holder thereunder
will terminate and be deemed waived. As soon as commercially practicable
following the date hereof, the Holder shall return in physical form or through
book-entry transfer all certificates or book-entry notations representing the
Warrants to be exchanged for the Exchange Shares.

 

3. The Offer. The Company hereby agrees that within ten (10) business days of
its execution and delivery of this Agreement, the Company shall commence the
Offer by (i) issuing a press release describing the Offer and the terms and
conditions thereof, and (ii) mailing to the holders of Warrants written notice
of the Offer and the terms and conditions thereof. The Company shall keep the
Offer open for a minimum of twenty (20) business days and otherwise shall comply
in all material respects with the requirements of applicable law, including
without limitation, the requirements of Section 14(e) of the Securities Exchange
Act of 1934, as amended, and Rule 13e-4 thereunder. The Company shall have the
right to extend the Offer from time to time; provided, however, that the Offer
shall expire no later than 5:00 p.m., Eastern time, on the 20th business day
following the commencement date of the Offer (the “Offer Expiration Time”). No
later than one business day after the expiration of the Offer, the Company shall
(i) issue a press release publicly announcing the expiration of the Offer and
the results thereof and (ii) mail to the holders of Warrants written notice of
the expiration of the Offer and the results thereof. As used in this Section 3
only, the term “business day” has the meaning ascribed thereto in Rule
14d-1(g)(3). As used elsewhere in this Agreement, the term “business day” means
a day, other than a Saturday or Sunday, on which banks in New York, New York are
open for the general transaction of business.

 



-2-

 

 

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants to the Holder as follows:

 

4.1 The Company has full power and authority and has taken all requisite action
on the part of the Company, its officers, directors and stockholders necessary
for (i) the authorization, execution and delivery of this Agreement, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the making and consummation of the Offer in accordance
with its terms, including the issuance and delivery of the shares of Common
Stock issuable upon the exchange of the Holder’s Warrants pursuant to this
Agreement and the Offer.

 

4.2 This Agreement constitute the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles and except as rights to
indemnity and contribution may be limited by state or federal securities laws or
public policy.

 

4.3 Neither the making of the Offer, nor the consummation of this Agreement or
the Offer, including the issuance of the Exchange Shares, will obligate the
Company to issue shares of Common Stock or other securities to any other person
or entity and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security, other than pursuant to the
terms of the Offer.

 

4.4 Upon the due exercise of the Holder’s Warrants pursuant to this Agreement
and the Offer, the Exchange Shares will be validly issued, fully paid and
non-assessable free and clear of all Encumbrances, except for restrictions on
transfer imposed by applicable securities laws and except for those created by
the Holder. The Company has reserved a sufficient number of shares of Common
Stock for issuance upon the exchange of the Warrants pursuant to this Agreement
and the Offer.

 

4.5 The authorization, execution, delivery and performance of this Agreement and
the Offer require no consent of, action by or in respect of, or filing with, any
person, entity, governmental body, agency, or official other than filings that
have been made pursuant to applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods. Subject to the
accuracy of the representations and warranties of the Holder set forth in
Section 5 hereof, the Company has taken all action necessary to exempt the
issuance of the Exchange Shares upon the due exchange of the Holder’s Warrants
pursuant to this Agreement and the Offer, and (ii) the other transactions
contemplated hereby from the provisions of any stockholder rights plan or other
“poison pill” arrangement, any anti-takeover, business combination or control
share law or statute binding on the Company or to which the Company or any of
its assets and properties may be subject and any provision of the Company’s
Certificate of Incorporation or By-laws that is or could reasonably be expected
to become applicable to the Holder as a result of the transactions contemplated
hereby, including without limitation, the issuance of the Exchange Shares and
the ownership, disposition or voting of the Warrants or the Exchange Shares by
the Holder or the exercise of any right granted to the Holder pursuant to this
Agreement.

 



-3-

 

 

4.6 The authorization, execution, delivery and performance of this Agreement,
the making and consummation of the Offer in accordance with its terms, and the
authorization, issuance and sale of the Exchange Shares upon the due exchange of
the Holder’s Warrants pursuant to this Agreement and the Offer will not (i)
conflict with or result in a breach or violation of (a) any of the terms and
provisions of, or constitute a default under the Company’s Certificate of
Incorporation or the Company’s By-laws, both as in effect on the date hereof, or
(b) any statute, rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Company, any
subsidiary or any of their respective assets or properties, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any Encumbrance or
other adverse claim upon any of the properties or assets of the Company or any
subsidiary or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any material
contract of the Company or any subsidiary.

 

4.7 The written materials delivered to the Holder in connection with the
transactions contemplated by this Agreement do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

4.8 The Exchange Shares have been duly authorized and, will be validly issued,
fully paid and nonassessable. Assuming the Warrants were purchased by the Holder
in the Company’s Registered Offering and the Holder is not an “Affiliate” (as
such term is defined in Rule 405 promulgated under the Securities Act) of the
Company and will not be an Affiliate of the Company upon the consummation of the
Exchange, the Exchange Shares will be issued to the Holder without legend and
will be freely tradable by the Holder.

 

5. Representations, Warranties and Covenants of the Holder. The Holder hereby
represents and warrants to the Company as follows:

 

5.1 If the Holder is an entity, the Holder is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to enter
into this Agreement and to perform its obligations hereunder. If the Holder is
an individual, the Holder is legally competent and has the legal capacity to
enter into this Agreement and to perform his or her obligations hereunder.

 

5.2 The execution, delivery and performance by the Holder of this Agreement have
been duly authorized and this Agreement constitutes the valid and legally
binding obligation of the Holder, enforceable against the Holder in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

5.3 All investment representations and warranties previously made by the Holder
to the Company in connection with the Holder’s acquisition of the Warrants are
hereby confirmed with respect to the Warrants and the Exchange Shares.

 



-4-

 

 

5.4 The Holder owns the Holder’s Warrants beneficially and of record, free and
clear of any liens, pledges, options, security interests, claims, third party
rights, charges or any other restrictions or encumbrances of any nature
whatsoever (collectively, “Encumbrances”), other than restrictions upon
transferability of the Warrants arising under applicable securities laws. There
are no agreements (i) granting any option, warrant or right of first refusal
with respect to the Warrants to any person or entity, (ii) restricting the right
of the Holder to exchange the Warrants in accordance with the terms of this
Agreement or the Offer, or (iii) restricting any other right of the Holder with
respect to the Warrants. Except as provided below, the Holder shall not (i)
transfer, or consent to any transfer of, any or all of the Warrants or any
interest therein, or create or permit to exist any Encumbrance on the Warrants,
(ii) enter into any contract, option or other agreement or understanding with
respect to any transfer of any or all of such Warrants, or (iii) take any other
action that would in any way restrict, limit or interfere with the performance
of its obligations hereunder; provided, however, that the Holder shall have the
right to sell or otherwise transfer some or all of its Warrant to another person
or entity provided, that (i) such sale or transfer complies with applicable
securities laws, and (ii) the transferee enters into an agreement reasonably
satisfactory to the Company agreeing to be bound by the terms hereof with
respect to the Warrants so sold or transferred to it. The Holder hereby
acknowledges that the Company shall be entitled to refuse to effect the transfer
of any Warrants not in compliance with the terms of this Agreement.

 

5.5 Neither the Holder nor anyone acting on behalf of the Holder has received
any commission or remuneration directly or indirectly in connection with or in
order to solicit or facilitate the Exchange. The Holder understands that the
Exchange contemplated hereby is intended to be exempt from registration by
virtue of Section 3(a)(9) of the Securities Act. The Holder understands that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Holder set
forth herein for purposes of qualifying for the exemption under Section 3(a)(9)
of the Securities Act as well as qualifying for exemptions under applicable
state securities laws.

 

5.6 The Holder has, in connection with its decision to acquire the Exchange
Shares, relied with respect to the Company and its affairs solely upon the
Company’s filings with the SEC and the representations and warranties of the
Company contained herein.

 

5.7 The Holder understands that nothing in this Agreement or any other materials
presented to the Holder in connection with the exchange of the Warrants and
issuance and acquisition of the Exchange Shares constitutes legal, tax or
investment advice. The Holder has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its acquisition of the Exchange Shares. With respect to such
matters, the Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

5.8 For thirty (30) trading days following the closing of the Exchange, the
Holder shall not sell more than 10.0% of the trading volume of the Common Stock
as reported by Bloomberg, LP for the applicable date of determination through
open market sales through the Nasdaq Capital Market on any trading day in which
the Nasdaq Capital Market is open for trading.

 



-5-

 

 

6. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof through
January 31, 2020, that none of the terms offered to any person with respect to
an exchange of the Warrants originally issued pursuant to the Registered
Offering and/or any consent, release, amendment, settlement or waiver relating
to the terms, conditions and transactions contemplated hereby (each a “Warrant
Document”), is or will be more favorable to such person than those of the Holder
and this Agreement. If, and whenever on or after the date hereof, the Company
enters into a Warrant Document, then (i) the Company shall provide notice
thereof to the Holder immediately following the occurrence thereof and (ii) the
terms and conditions of this Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Warrant Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 6 shall
apply similarly and equally to each Warrant Document.

 

7. Counterparts. This Agreement may be executed in the original or by facsimile
in two or more counterparts, each of which shall be deemed an original and all
of which, taken together, shall constitute but one and the same instrument.

 

8. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the Company and the Holder regarding the subject matter hereof and
supersede all prior agreements and understandings, oral or written, between them
with respect to the subject matter hereof. This Agreement may only be amended by
an agreement in writing executed by all of the parties hereto.

 

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would require the application of any other law.

 

[Signatures follow on next pages]

 

-6-

 

 

IN WITNESS WHEREOF, the Holders and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

  FLEXSHOPPER, INC.         By:               Name:   Title:

 



-7-

 

 

  NAME OF HOLDER:           By:       Name:       Title:       Address:        
          E-Mail:       DWAC INSTRUCTIONS       Broker Name and DTC Number:    
                Account Number at DTC Participant   (if applicable):         




Number of Warrant shares issuable upon exercise of Warrants:*

 

_________________________

 

Number of Exchange Shares:**

 

_________________________

 

*Without regard to any limitations on exercise set forth in the Warrants.

 

**Fractional shares to be rounded up to the nearest whole number of Exchange
Shares to be issued to the Holder.



 

 

-8-



 

